Citation Nr: 9911499	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder, to include gastritis, diarrhea and 
dysphagia.

3.  Entitlement to an increased evaluation for psoriasis, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to August 
1977 and from June 1981 to October 1990.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in June 1992 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran has relocated, and jurisdiction was 
transferred to the RO in St. Louis, Missouri.

In March 1996, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in October 1998.

While the case was in remand status, a rating decision in 
November 1996 increased the disability evaluation for 
service-connected psoriasis from 30 percent to 50 percent.  

The issues of entitlement to service connection for a right 
knee disorder and a chronic gastrointestinal disorder will be 
addressed in the REMAND portion of this decision.  


CONTENTIONS OF APPELLANT ON APPEAL

Prior to the assignment of a 50 percent rating for psoriasis, 
the veteran contended that a rating of 30 percent did not 
adequately reflect the severity of the skin disorder.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
psoriasis.  


FINDING OF FACT

Chronic psoriasis is severe and is productive of repugnant 
areas of skin.  


CONCLUSION OF LAW

An evaluation in excess of 50 percent for psoriasis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.118, Diagnostic Codes 7806, 7816 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to an increased evaluation for psoriasis is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran on 
that issue is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  

Service medical records disclose that the veteran developed 
psoriasis during service.  Affected areas of the body 
included the scalp, the neck, the trunk, including the 
abdomen, the extremities, including the thighs, shins, lower 
legs, feet and fingernails, and the buttocks.  At an 
examination for service separation in July 1990, mild to 
moderate erythematous, scaly patches were found on the scalp, 
abdomen, extremities, and the crease of the buttocks.  

At a VA dermatological examination in October 1978, psoriatic 
plaques were found on the scalp, the face, the lumbosacral 
area, the thighs, the gluteal cleft, and the fingernails.  At 
a VA examination in May 1980, psoriasis, described as severe, 
was found from head to toe.  At a VA general medical 
examination in January 1992, innumerable patches of red, 
scaly, lichenified skin, 1 centimeter to 6 centimeters in 
diameter, were found on the scalp, back, abdomen, buttocks 
and legs; erythematous, scaling skin was found on the upper 
anterior neck.  

At a VA dermatological examination in August 1996, the 
veteran indicated that his chronic psoriasis would flare with 
stress and in wintertime.  The condition was extremely 
pruritic, and he had tremendous itching when he got out of 
the shower.  He complained especially of severe pruritus of 
the perianal area.  The veteran is an ophthalmologist in 
private practice.  He stated that psoriasis had caused 
difficulty with girlfriends, but he did not report any 
negative effect of the skin disorder on his medical practice.  

On examination, about 15 percent of the veteran's body 
surface was covered with typical, erythematous, scaly 
plaques, with sharp margination.  The entire scalp, extending 
down onto the forehead, was involved.  He had multiple large 
plaques of his upper trunk, buttocks, and legs, with some 
involvement of the head of the penis.  There was also some 
mild pitting and ridging of the fingernails.  The diagnosis 
was psoriasis vulgaris, plaque-type, with considerable scalp 
involvement.  

Color photographs of the veteran's entire body were taken and 
associated with the other evidence in the claims file.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

Diagnostic Code 7816 provides that psoriasis is rated as for 
eczema, under Diagnostic Code 7806, which provides a maximum 
schedular evaluation of 50 percent for skin disease with 
ulceration or extensive exfoliation or crusting, or systemic 
or nervous manifestations, or when the condition is 
exceptionally repugnant.  In the veteran's case, the maximum 
schedular rating of 50 percent is now in effect, and so an 
increased schedular evaluation is not available.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7816.  

The potential application of various other provisions of 
Title 38 of the Code of Federal Regulations (1998) has been 
considered, whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
pertaining to extraschedular evaluations.  However, the Board 
finds that, in the veteran's case, the disability picture 
presented by psoriasis is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  In this connection, the Board notes that neither 
marked interference with employment or frequent 
hospitalizations for psoriasis have been demonstrated.  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell  v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to an increased evaluation for 
psoriasis, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).  


ORDER

An increased evaluation for psoriasis is denied.  



REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999) (Court) has held that a remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

In the veteran's case, the Board finds that the instructions 
contained in the March 1996 remand, with regard to the claims 
for service connection for a right knee disorder and a 
chronic gastrointestinal (GI) disorder, were not completely 
carried out and, therefore, regrettably, another REMAND of 
this case to the RO is required.  

With regard to the right knee, the remand by the Board 
requested that a specialist in orthopedics offer an opinion 
on the question of whether it was at least as likely as not 
that a current right knee disorder, if present, was related 
to procedures performed on the right knee in October 1989, 
during the veteran's active service.  While this case was in 
remand status, a joints examination was conducted in August 
1996, and the examiner reported a diagnosis of "no evidence 
of knee pathology."  However, in August 1996, X-rays of the 
veteran's knees were taken, and the VA radiologist reported 
an impression of minimal arthritic changes of the knees.  The 
orthopedic examiner did not state an opinion on the question 
of whether arthritis of the knees was related to events 
during the veteran's service.  

With regard to the veteran's claim for service connection for 
a chronic GI disorder, to include gastritis, diarrhea, and 
dysphagia, the remand requested that a specialist in 
gastroenterology determine the nature of any current GI 
disorder and offer an opinion on the question of whether it 
is at least as likely as not that a current GI disorder, if 
present, was related to gastritis which the veteran had in 
service.  While the case was in remand status, a digestive 
system examination was conducted in August 1996.  An upper GI 
series of X-rays showed:  No evidence of mass, ulceration, or 
inflammatory change in the esophagus or stomach; small 
outpouching along the base of the duodenal bulb, with a 
differential diagnosis of duodenal diverticulum versus 
pseudodiverticulum; and a small sliding hiatal hernia, 
without gastroesophageal reflux.  (The Board notes that the 
veteran, who is a physician, stated in his substantive appeal 
that his complaints of dysphagia had been found to be related 
to a hiatal hernia.)

At the VA digestive examination in August 1996, diagnoses 
included possible irritable bowel, questionable peptic 
stricture, and dysphagia.  Additional diagnostic studies, 
such as a colonoscopy, were not ordered, and the examiner did 
not make a definite diagnosis to account for the veteran's GI 
complaints.  The examiner thus did not determine the nature 
of the veteran's current GI disorder.  

In September 1996, when the RO returned the examination 
report to the VA medical center for an opinion on the 
question of whether a current GI disorder was related to 
service, another physician (not the one who had examined the 
veteran) offered an opinion that the veteran's current 
complaints of diarrhea are characteristic of irritable bowel 
syndrome, which is not related to the veteran's gastritis 
during service.  That opinion is inadequate, because it was 
not offered by the physician who examined the veteran and, in 
any event, the veteran's claim for service connection for a 
GI disorder includes a claim for service connection for 
diarrhea.  

The Board finds that the veteran has a right to have the 
medical examinations and opinions requested in the March 1996 
remand, and, accordingly, this case is REMANDED to the RO for 
the following:

The RO should arrange for the veteran to 
be examined by specialists in orthopedics 
and gastroenterology.  The claims file 
and a copy of this REMAND should be made 
available to the examiners for review.  
The orthopedic examiner should determine 
the nature and symptomatology of any 
current disorder of the right knee.  The 
orthopedic examiner should offer an 
opinion on the question of whether it is 
as least as likely as not (a 50 percent 
or more likelihood) that a current right 
knee disorder, if present, is related to 
the procedures performed on the right 
knee in October 1989, including 
aspiration and injection of a dye.  The 
gastroenterological examiner should 
determine the nature and symptomatology 
of any current GI disorder, to include 
gastritis, diarrhea, and dysphagia.  All 
indicated diagnostic studies, which may 
include a colonoscopy, should be 
performed.  The examiner should offer an 
opinion on the question of whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that a current GI 
disorder, if present, is related to 
gastritis which the veteran had during 
active service.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran on either issue, he and his representative should be 
provided with an appropriate supplemental statement of the 
case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration.  The purposes of this REMAND are to assist the 
veteran in the development of his claim and to procure 
clarifying medical information.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

